Citation Nr: 1636308	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-28 402A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Veterans Integrated Service Network (VISN 20) Payment Center in Portland, Oregon.



THE ISSUE

Entitlement to payment or reimbursement of the cost of emergency ambulance services provided by Mercy Flights Inc. (MFI) of Medford, Oregon on January 21, 2014.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1943 to April 1945.   

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 decision of the VA Veteran's Integrated Service Network (VISN 20) Payment Center in Portland, Oregon.
 

FINDING OF FACT

On January 21, 2014, the Veteran was suffering from severe chest pain that was not initially alleviated by nitroglycerin; as a result he was transported by an MFI ambulance to a private hospital emergency room.   


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the private ambulance services provided by MFI on January 21, 2014 have been met.  38 U.S.C.A. §§ 1703, 1725, (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 21, 2014, the Veteran was suffering from severe chest pain that was not initially alleviated by nitroglycerin; as a result he was transported by an MFI ambulance to a private hospital emergency room.  Because the Veteran has Medicare Part A but not Part B, the emergency room treatment was covered by his non-VA health care insurance but the ambulance service was not covered.  Consequently, VA did not receive a claim for payment or reimbursement of the emergency room treatment.  However, MFI sought payment for the ambulance service in the amount of $1,180.96.  Such payment is not authorized under 38 U.S.C.A. § 1728 as there is no indication that the transportation was provided for a service-connected disability or that the disability in question otherwise falls under this statutory provision.  See 38 C.F.R. § 17.120.  However, payment for the care received (i.e. ambulance transportation to the emergency room for an initial assessment) is authorized under 38 U.S.C.A. § 1725 as it involved a situation where a prudent layperson would have reasonably believed that delay in seeking immediate medical assistance would have been hazardous to health.  Also, the Veteran is shown to be liable to MFI for the payment; is not shown to have other insurance to cover the cost of the transportation; and the emergency condition did not result from an accident or work-related injury.  Accordingly, as all the applicable regulatory provisions are met, payment or reimbursement of the emergency transportation services is warranted.  38 C.F.R. § 17.1003.    

VISN 20 denied the instant claim based on there not actually being a VA authorization for payment or reimbursement of the medical treatment the Veteran received at the private emergency room.  In this regard, the Board is cognizant that the wording of the controlling regulation in this case (i.e. 38 C.F.R. § 17.1003(a)) is confusing.  Also, as noted above, formal authorization of the emergency room treatment was never sought because this care was covered by the Veteran's Medicare part A coverage.   In addition, the underlying purpose of 38 C.F.R. § 17.1003 is to provide payment or reimbursement to Veterans (appropriately enrolled in the VA healthcare system) in emergency situations (i.e. situations where a prudent layperson would have reasonably believed that delay in seeking transportation by ambulance to an emergency room would have been hazardous to life or health).  

As these criteria were met and as there is no indication that the Veteran did not meet the other applicable criteria under 38 C.F.R. § 1725, the Board finds that at least the initial assessment at the private emergency room was in fact "authorized" under 38 C.F.R. § 17.1003 even though VA was not asked to formally authorize it.  (The Board also notes that the Court of Appeals for Veterans Claims (Court) has specifically set aside 38 C.F.R. § 17.1002(f) so that in considering whether authorization was appropriate for emergency room care under 38 C.F.R. § 1725, this subsection is not applicable.  See Staab v. McDonald, No. 14-0957, U.S. Court of Appeals for Veterans Claims (April 8, 2016).    




ORDER

Payment or reimbursement of the cost of emergency ambulance services provided by Mercy Flights Inc. (MFI) of Medford, Oregon on January 21, 2014 is granted   subject to the regulations governing the payment of monetary awards.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


